DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  is 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, in the recitation “a stopper can abut against the blocking lever” is not a positive recitation of a limitation and is unclear whether a stopper and its function is a required element of the inventions. What can be present or what can occur is not required and therefore renders the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishiguro et al. (US 10,697,205).

Regarding claim 1, Ishiguro et al. discloses A vehicle door latch (abstract; Ishiguro et al.) apparatus comprising: a latch (5; Ishiguro et al.) that engages a door striker (S; Ishiguro et al.) and that is rotatable between an unlatched position and a full-latched position; 
a ratchet (6; Ishiguro et al.) comprising a claw(71C; Ishiguro et al.)  that is engageable with a full-latch engagement part of the latch, wherein the ratchet keeps the latch in the full-latched position by the claw engaging the full-latch engagement part; 
an opening lever(8; Ishiguro et al.)  that rotates the ratchet in an releasing direction during door opening operation via a door opening handle in order to disengage the claw from the full-latch engagement part; and 
a ratchet holding mechanism(Fig.5; Ishiguro et al.)  that prevents the ratchet from being rotated in the releasing direction when the opening lever is unexpectedly rotated in a door opening direction; wherein the ratchet holding mechanism includes an inertial lever (73; Ishiguro et al.) that has a ratchet holding surface (73; Ishiguro et al.), wherein the ratchet holding surface abuts against a convex part of the ratchet (71a; Ishiguro et al.)  when the ratchet is rotated in the releasing direction, and thereby prevents the ratchet from being rotated in the releasing direction; wherein the ratchet holding surface 

Regarding claim 2, Ishiguro et al. discloses A vehicle door latch apparatus according to claim 1, wherein the ratchet holding mechanism includes a blocking lever (71; Ishiguro et al.)  that is supported by the inertial lever via a connecting pin (81; Ishiguro et al.), wherein the blocking lever receives rotational force that is generated by the opening lever and is positioned out of the trajectory of the convex part of ratchet, wherein the inertial lever receives the rotational force via the blocking lever and is rotatable about the supporting shaft by the rotational force.

Regarding claim 3, Ishiguro et al. discloses A vehicle door latch apparatus according to claim 2, wherein the inertial lever is kept at an initial position by elastic force of a weak spring (74; Ishiguro et al.), and the rotational force of the blocking lever is transmitted to the inertial lever via elastic force of a strong spring (75; Ishiguro et al.) having larger elastic force than the weak spring.

Regarding claim 4, Ishiguro et al. discloses A vehicle door latch apparatus comprising: a latch (5; Ishiguro et al.)  that engages a door striker (S; Ishiguro et al.) and that is rotatable between an unlatched position and a full-latched position; a ratchet that is rotatable between a first position where the ratchet engages the latch in the full-latched position and that keeps the latch in the full-latched position and a second 

Regarding claim 5, Ishiguro et al. discloses A vehicle door latch apparatus according to claim 4, wherein the ratchet holding mechanism has an inertial lever (73; Ishiguro et al.) that is opposite to the ratchet with a first gap therebetween and a blocking lever (71; Ishiguro et al.) that is supported by the inertial lever via a connecting pin (81; Ishiguro et al.) and that is opposite to the ratchet lever with a second gap therebetween, the second gap being smaller than the first gap, further comprising: a first spring (74; Ishiguro et al.)  that maintains the inertial lever at a position where the inertial lever is opposite to the ratchet and a second spring (75; Ishiguro et al.)  having a larger elastic force than the first spring, wherein the second spring biases the blocking lever against the inertial lever in a direction opposite to a biasing force of the first spring, in the door opening operation, the ratchet lever abuts against the blocking lever and 

Regarding claim 6, Ishiguro et al. discloses A vehicle door latch apparatus according to claim 5, wherein when the ratchet and the ratchet lever are rotated by the external force, the blocking lever (71; Ishiguro et al.)  is rotated against the second spring(75; Ishiguro et al.)  by being pushed by the ratchet lever and the inertial lever(73; Ishiguro et al.)  is kept at a position where the inertial lever is opposite to the ratchet.

Regarding claim 7, Ishiguro et al. discloses A vehicle door latch apparatus according to claim 6, further comprising a stopper (4b; Ishiguro et al.)  that can abut against the blocking lever, wherein when the ratchet lever (6; Ishiguro et al.) abuts against the blocking lever at a pressing speed that is smaller than that when the external force is applied and that is larger than that when the door opening operation is conducted, the blocking lever is rotated against the second spring(75; Ishiguro et al.)  by being pushed by the ratchet lever, the inertial lever (73; Ishiguro et al.) is rotated against the first spring, the blocking lever abuts against the stopper, and thereby the inertial lever is kept at a position where the inertial lever is opposite to the ratchet.

Regarding claim 8, Ishiguro et al. discloses A vehicle door latch apparatus according to claim 5, wherein a center of gravity of an assembly of the blocking lever(71; Ishiguro et al.)  and the second spring(75; Ishiguro et al.)  matches a rotation center of the inertial lever.

Regarding claim 9, Ishiguro et al. discloses A vehicle door latch apparatus according to claim 5, wherein the ratchet (6; Ishiguro et al.)  moves relative to the latch by a first distance until the ratchet is disengaged from the latch in the full-latched position, wherein the first gap is smaller than the first distance.

Regarding claim 10, Ishiguro et al. discloses. A vehicle door latch apparatus according to claim 4, wherein the ratchet (6; Ishiguro et al.)  and the ratchet lever are rotated from the first position toward the second position by a connector that is connected to the ratchet and that is displaced by a deformed vehicle panel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675